Citation Nr: 0936703	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  09-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision rendered by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for hearing loss and tinnitus.

The Veteran testified before the undersigned at a 
videoconference hearing in June 2009.  A transcript of the 
hearing is of record.  



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran has reported in-service noise exposure and 
current hearing loss and tinnitus symptoms.  He has testified 
that these symptoms began in service.  The Veteran reported 
treatment for hearing loss and tinnitus at private facilities 
in the 1960's and 1970's.  He has indicated that these places 
no longer have his records.  Service personnel records show 
that he served as a Morse code interceptor operator from 
August 1962 to August 1963.  

Service treatment records do not contain findings of hearing 
loss or tinnitus.  

In January 2009 correspondence, Dr. David Cieliczka, a 
private audiologist, noted that the Veteran felt his duties 
as a Morse code operator could have affected his hearing.  
The Veteran related intermittent buzzing and ringing tinnitus 
bilaterally.  Dr. Cieliczka wrote that the Veteran also had 
intermittent exposure to firearm noise.  He opined that the 
Veteran's audiogram results defined a bilateral, symmetrical, 
mild low frequency to severe high frequency sensorineural 
hearing loss, which was typically seen in people who had been 
exposed to loud sound over an extended period of time without 
the benefit of hearing protection.  

At his hearing, the Veteran testified that he had military 
noise exposure in his duties as a Morse code interceptor 
operator while stationed in Germany.  The Veteran also 
testified that he had some ringing in his ears while he was 
in Germany, but that he first really noticed the ringing in 
the mid to late 1960's, when he shot his first deer while 
hunting.  He further stated that he first noticed hearing 
loss right after discharge, in the late 1960's to early 
1970's.  

The Veteran's wife submitted a statement dated in April 2008, 
describing the Veteran's difficulties with hearing.  She 
stated that she first noticed a change in his hearing after 
his tour in Germany and believed that he lost some of his 
hearing while stationed there.

The record thus contains competent evidence of a current 
disability that may be related to service.  An examination is 
needed to obtain a medical opinion that is the product of a 
review of the Veteran's entire history and which is 
definitive.

Accordingly, this case is REMANDED for the following:

1.  Afford the Veteran a VA examination 
for tinnitus and hearing loss to 
determine whether the Veteran has current 
disabilities related to service.  The 
examiner should review the claims file, 
including this remand and note such 
review in the examination report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current hearing loss or tinnitus is 
related to noise exposure or another 
incident of service.  

The examiner should provide a rationale 
for these opinions.  The examiner is 
advised that the Veteran is competent to 
report symptoms and injuries as well as a 
history, and that his reports must be 
considered in formulating the necessary 
opinions.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.  The case 
should then be returned to the Board, if 
otherwise in order.

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).




